Citation Nr: 9934650	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.  He died in July 1996.  The appellant is the 
veteran's widow.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 1996 RO rating decision which 
denied service connection for the cause of the veteran's 
death.  


FINDING OF FACT

The appellant has not submitted competent evidence to show a 
plausible claim for service connection for the cause of the 
veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The RO has indicated that the veteran had a VA claims folder 
during his lifetime, but that such original folder was 
destroyed.  Records now available are in a "rebuilt" claims 
folder comprised of documents obtained from various sources 
after the veteran's death.

The veteran served on active duty in the Army from September 
1942 to October 1945.  His service discharge documents reveal 
that he had a military occupational specialty of construction 
foreman with an engineers regiment, building bridges in 
combat zones and working on roads and airport buildings.  His 
civilian occupation for one year prior to service was a 
dispatcher clerk for Reading Railroad.  The discharge 
documents also reflect that he had overseas service in the 
European Theater of Operations from November 1943 to August 
1945; that his battles and campaigns consisted of Normandy, 
Northern France, Rhineland, Ardennes, and Central Europe; 
that he received a good conduct medal and 5 bronze stars; and 
that he received no wounds in action.  The veteran's service 
medical records are unavailable; the National Personnel 
Record Center (NPRC) has reported that such records were 
apparently destroyed in the 1973 fire at the NPRC.

A March 1968 discharge summary from Philadelphia Psychiatric 
Center indicates that the veteran was hospitalized due to 
anxiety about paranoid delusions.  It was noted in his 
history that he had a fixed delusional system that went back 
about 20 years.  He was admitted for evaluation and to allay 
the anxiety and depression associated with his fears that he 
was being poisoned.  His diagnosis was schizophrenia 
reaction, paranoid type.  His prognosis was guarded, and he 
was discharged to return to work.  

Medical records from Harrisburg State Hospital indicate that 
the veteran was admitted in October 1969 upon request of the 
Department of Justice after he had been exhibiting bizarre 
behavior; the veteran had demanded that the FBI and CIA be 
contacted so he could obtain a Congressional Medal of Honor 
which he felt was being withheld from him.  The veteran had 
been hallucinating to an extreme degree and had the feeling 
he had been poisoned several years previously so that an old 
insurance policy could be cashed.  He appeared extremely 
delusional about the FBI and CIA, and he reported that he was 
on his way to Washington to obtain a Congressional Medal 
given to him by President Hoover.  The veteran was discharged 
with a diagnosis of acute paranoid schizophrenia.  At 
discharge, he was transferred to Norristown State Hospital in 
December 1969.  

Medical records from Norristown State Hospital in December 
1969 show that on a psychiatric examination the veteran had a 
systematized, paranoid delusional system.  He felt that 
crimes had been committed against him and he was not able to 
make complaints about them.  The impression on examination 
was paranoia; rule out paranoid personality and 
schizophrenia, paranoid type.  On a psychosocial history 
taken in January 1970, it appeared from statements made by 
the appellant regarding the veteran's behavior that the 
Second World War may have been a "trying experience" for 
the veteran.  The appellant had noticed a change in the 
veteran's behavior over the previous few years, such as when 
he said he deserved and had been cheated out of a 
Congressional Medal of Honor and when he became suspicious of 
others.  The veteran was transferred to the VA hospital in 
Coatesville in February 1970 with a diagnosis of 
schizophrenia, paranoid type.  

VA hospital records from Coatesville indicate that the 
veteran was hospitalized from February to September 1970 on 
the basis of his diagnoses of schizophrenia, paranoid type.  
On admission, the veteran spontaneously reported a bizarre 
paranoid delusional system in which he felt that he should 
receive the Congressional Medal of Honor for having single-
handedly stopped the Battle of the Bulge.  A routine physical 
examination revealed no serious abnormality, only that X-rays 
of the cervical spine showed degenerative joint disease.  
Towards the latter part of his hospitalization, the veteran's 
psychosis went into fairly good remission.  On discharge, the 
diagnoses were schizophrenia, paranoid type; degenerative 
joint disease of the cervical spine; inflammatory oral mucosa 
of the left cheek; and abrasions of the skin of the third and 
fourth fingers of the right hand.  

An October 1970 statement from Frank Wolcoff, M.D., indicates 
that the veteran was discharged from a VA hospital in 
Coatesville and was able to return to work.  Dr. Wolcoff 
requested that the veteran be re-employed initially on a 
part-time basis and then with gradually increasing working 
hours.  

Medical records dated from November 1970 to February 1973 
from the medical examiners officer at the Reading Company 
show that the veteran was periodically seen for assistance 
and control of paranoid schizophrenia.  A January 1971 record 
indicates that the origin of the veteran's psychiatric 
condition went back several years and that the veteran's 
doctor had originally suggested psychiatric treatment from 
February 1967.  Examination reports in January 1971 and July 
1971 indicate the veteran appeared stabilized.  A September 
1971 record indicates that Frank Wolcoff, M.D., had treated 
the veteran for schizophrenia, paranoid type, from November 
1968 to September 1971.  Dr. Laquer noted in December 1971 
that he treated the veteran for depressive neurosis from 
October to December 1971.  An examination report in January 
1972 indicates the veteran had been working regularly and 
appeared improved.  

A March 1972 VA medical certificate and history form 
indicates the veteran had been off duty from his job from 
October 1969 to January 1971 due to chronic schizophrenia, 
paranoid type.  The veteran reportedly did well on his return 
to work in January 1971 until a few weeks previously when he 
again began to suffer with a sense of persecution and 
illogical medical diagnosis, such as having venereal disease, 
which had no basis in fact.  He also believed that people 
were trying to poison him.  He began to have difficulties 
with his fellow employees and showed certain catatonic 
manifestations, even claiming on one occasion that he had 
killed Adolph Hitler.  The diagnosis was acute exacerbation 
of schizophrenia, paranoid type.  

Medical records from the medical examiners office at the 
Reading Company show that the veteran had been off duty from 
his job from March to June 1972 due to an acute exacerbation 
of schizophrenia, paranoid type.  A May 1972 record indicates 
that Dr. Wolcoff treated the veteran for paranoid 
schizophrenia from March to May 1972.  

Records from the veteran's medical file from Conrail indicate 
that he was certified as permanently and totally disabled on 
April 4, 1972 and that he had received a railroad retirement 
disability annuity since that date. 

An April 1973 medical record shows that the veteran was 
examined by Harvey Bartle, M.D., at the request of the 
Railroad Retirement Board in regard to the veteran's 
disability pension.  The diagnosis was schizophrenia, and the 
veteran's physical condition was reportedly good.  

Medical records dated in October 1976 from Consolidated Rail 
Corporation indicate that the veteran was reevaluated to 
determine continuing disability.  The veteran was not on any 
medication at that time, and he had worked a couple of days a 
week in the previous year.   

An October 1986 letter from NPRC to the veteran indicated it 
had been unable to locate a record needed to answer an 
inquiry of the veteran.  NPRC noted that if the record was 
present on July 12, 1973 it would have been in the area that 
suffered the most damage in a fire on that date and may have 
been destroyed.  

A May 1992 VA medical certificate indicates that the veteran 
attempted to choke the appellant and hit her on the shoulder 
with a heavy suitcase.  He was reportedly delusional.  The 
diagnosis was paranoid schizophrenia (assaultive).  That same 
day, the veteran was admitted to the VA hospital in 
Coatesville where he remained for one month.  It was noted 
that he wore a hearing aid, took insulin for diabetes 
mellitus, had mild seborrhea and chronic psoriasis, and was 
bothered intermittently by chronic cervical degenerative 
joint disease.  He was discharged in June 1992 after he had 
an emergency hospitalization at another hospital for an 
apparent transient ischemic attack.  On discharge, the 
diagnoses were schizoaffective disorder, manic; insulin 
dependent diabetes mellitus; chronic recurrent psoriasis; 
cervical spine degenerative joint disease; and 
arteriosclerosis.

Terminal records from Roxborough Memorial Hospital indicate 
that on the morning of July [redacted], 1996 the veteran was 
admitted to the intensive care unit because he was unresponsive 
at home.  He was unable to give any coherent history on 
admission.  The appellant reported that the veteran had 
slipped from the bed and fell to the floor.  She also 
reported that there had been a drastic change in the 
veteran's mental status over the previous two weeks.  The 
veteran's medical history of insulin dependent diabetes 
mellitus, schizophrenia, and recent "shakes" was noted.  
Following examination and diagnostic studies, the diagnostic 
impression was gastrointestinal bleeding, metabolic acidosis, 
and shock/sepsis.  Emergency treatment was started for these 
conditions, but the veteran died in the afternoon.  

The veteran's death certificate, signed by a private 
physician, Warren Cohen, D.O., reveals that the veteran died 
at Roxborough Memorial Hospital on July [redacted], 1996.  The 
immediate cause of death was gastrointestinal bleeding, due 
to or as a consequence of insulin dependent diabetes.  Other 
significant conditions contributing to death, but not 
resulting in the underlying cause, were metabolic acidosis, 
shock/sepsis, and chronic psychosis.  An autopsy was not 
performed. 

In August 1996, the appellant submitted an application for 
Dependency and Indemnity Compensation, claiming that the 
cause of the veteran's death was due to service.  

In an August 1996 statement, Dr. Warren Cohen indicated that 
the veteran's diagnoses at death were insulin dependent 
diabetes mellitus, diabetes mellitus neuropathy, chronic 
psychosis, gastrointestinal bleed, and metabolic acidosis.  

In an August 1996 rating decision, the RO denied service 
connection for the cause of the veteran's death.  On August 
30, 1996, the RO mailed the appellant notification of the 
decision.  In a September 1996 statement, the appellant 
disagreed with the RO's determination, indicating the veteran 
was hospitalized during the war three times for fatigue.  She 
stated that when the veteran was treated in Coatesville she 
was informed that the veteran's psychosis was related to 
incidents during the war.  She described other treatment 
received by the veteran at the Harrisburg State Hospital and 
the Norristown State Hospital.  

In a September 1996 letter, Warren Cohen, D.O., indicated his 
disagreement with the August 30, 1996 notification letter 
sent to the appellant.  He stated that beyond any reasonable 
degree of medical certainty the veteran's psychosis directly 
related to his death.  He noted that due to the severe 
psychosis the symptoms of the veteran's gastrointestinal 
bleed were masked and the side effects of the medication 
caused confusing symptomatology.  The doctor stated that from 
his perspective the appellant was entitled to any and all VA 
benefits as the "service related psychosis was directly 
contributed to his demise."  

A November 1996 RO computer printout indicates that in 
regards to a request for military/medical data the "folder 
was destroyed by RPC in 8/96.  If SMRs [service medical 
records] were on file they would have been returned to NPRC 
by VA."  

In a November 1996 statement, NPRC indicated that it had no 
medical records on file pertaining to the veteran and that 
the case involved "fire related service."  

At a January 1997 RO hearing before a hearing officer, the 
appellant testified that she met the veteran about February 
1946 and they married in October 1947; that a week prior to 
their wedding the veteran had a psychiatric collapse; that 
the veteran was a railroad company clerk, a job he also had 
prior to service; that he continued in this same job until he 
was hospitalized in 1969; that her husband avoided stress and 
confrontations and was a loner; that he had "problems" with 
neighbors in the 1950s and 1960s; that the veteran began 
seeing Dr. Atler, a psychiatrist, in about 1967 at the 
request of their family physician, Dr. Wolcoff; that the 
veteran had a "psychotic break" in 1969 when he began 
making bizarre demands and requests in the office of the 
Attorney General in Harrisburg; that the veteran thereafter 
had a series of hospitalizations for paranoid schizophrenia 
in the Harrisburg State Hospital, Norristown State Hospital, 
and the VA Medical Center in Coatesville; that the veteran 
returned to work sometime in 1972 but in a limited role; that 
he did not last in a new position at work and was 
hospitalized again in early 1973; that he went to a VA 
hospital and came home with a 100 percent service-connected 
VA patient card; that the veteran spoke little about his 
experiences in the service other than to say that he had been 
in the Battle of the Bulge and that he had been hospitalized 
three times for conditions which she could not recall 
(although she did recall that one hospitalization was to 
allow the veteran to rest); that the veteran had become 
aggressive and violent towards her on more than one occasion 
such that she required medical treatment; that the veteran 
was first diagnosed with diabetes in about 1990 or 1991; that 
the police became involved in 1993 on account of the 
veteran's abusive behavior; and that within 60 days of his 
death there had been several changes to the veteran's 
medications.

The appellant's daughter testified that the veteran went 
after his neighbor with a butcher knife, believing him to be 
the enemy; that the veteran had crazy behaviors, would go 
"berserk," and would go after the appellant; that the 
veteran would wake up in the middle of the night, yelling 
things, and he would walk around the house checking to ensure 
the doors were locked; that when the veteran was arrested in 
Harrisburg he referred to his medals and having killed Hitler 
and he had his military papers with him; that Dr. Cohen took 
over Dr. Wolcoff's practice after he died and has been 
treating the family for as long as 30 years for psychiatric 
as well as other problems; and that towards the end of the 
veteran's life he was unable to care for himself due to his 
psychosis.   

At the hearing, a copy of a service-connected VA patient data 
card (the representative said the veteran got this at a VA 
hospital in 1992) and three VA award letters dated from 1970 
to 1972 were received.  The award letters indicate that the 
veteran's benefits were adjusted based on income limitations 
set by law.  

Two February 1997 letters from the veteran's daughter and 
sister indicate that the veteran's employee medical file was 
requested and would be forwarded and that the veteran was not 
the same person upon his return from the war.  The veteran's 
sister stated that the veteran had become very depressed 
after the war and would not talk about his war experiences.  

In May 1997, NPRC responded to the RO's request for Surgeon 
General's Office records and all hospital admission records 
for the veteran's period of service, indicating that there 
were no records on file due to "fire related service."  

In June 1999, the RO requested from Dr. Warren Cohen medical 
records in his possession pertaining to treatment of the 
veteran, to include those medical records of his predecessor, 
Dr. Frank Wolcoff.  Dr. Cohen did not respond.  

II.  Analysis

The appellant essentially contends that during service the 
veteran incurred a psychosis which eventually contributed to 
his death.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus and psychoses, if manifest to a 
compensable degree within the year after active service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The threshold question in this case is whether the appellant 
has met her initial burden of submitting evidence to show 
that her claim for service connection for the cause of the 
veteran's death is well grounded, meaning plausible.  38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  If she has not done so, there is no VA duty to 
assist her in developing the claim, and the claim must be 
denied.  Id.  

For a claim to be well grounded, it must be supported by 
evidence, not just allegations.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  When, as in the present case, the 
determinative issue involves questions of medical diagnosis 
and causation, competent medical evidence is required to make 
the claim well grounded; lay opinions by the appellant on 
such matters are not competent evidence and do not serve to 
make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  For a claim of service connection for the 
cause of the veteran's death to be well grounded, there must 
be competent medical evidence that an established service-
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

Initially, it is noted from a review of the rebuilt claims 
file that the veteran had no established service-connected 
disabilities during his lifetime.  The appellant submitted a 
copy of a VA patient card reflecting that the veteran had 
been service-connected; however, there is no indication in 
the file that the veteran was service-connected for any of 
the causes of death listed on the death certificate or any 
other disability.  The VA award letters dated in the early 
1970s merely show that the veteran had received pension 
benefits and not compensation for a service-connected 
disability.  

It is noted that the veteran's service medical records from 
his 1942-1945 active duty are unavailable, reportedly having 
been destroyed in the 1973 fire at the NPRC, and the NPRC 
also reports that there are no secondary records (Surgeon 
General's Office records or hospital admission reports) 
concerning the veteran.  Medical reports beginning in 1968, 
many years following service, reflect that the veteran was 
hospitalized for a psychiatric disorder.  Thereafter, he was 
hospitalized on several additional occasions primarily for 
paranoid schizophrenia.  Diabetes mellitus is not shown until 
the early 1990s, decades after service.  The veteran was 
admitted to Roxborough Medical Center in July 1996 and was 
treated for recent gastrointestinal bleeding, metabolic 
acidosis, and shock/sepsis; he died there later that day.  
His death certificate lists the immediate cause of death as 
gastrointestinal bleeding, due to or as a consequence of 
insulin dependent diabetes.  Listed as other significant 
conditions contributing to death, but not resulting in the 
underlying cause, were metabolic acidosis, shock/sepsis, and 
chronic psychosis.  

Viewing the terminal treatment records and the death 
certificate together, it appears that the primary or 
underlying cause of death was diabetes mellitis, which 
resulted in gastrointestinal bleeding, and associated with 
such conditions were metabolic acidosis and shock/sepsis.  As 
noted, diabetes first appeared many years after service, and 
there is no medical evidence linking such disease, or the 
associated physical ailments present at the time of death, 
with the veteran's service.

The terminal treatment records note the veteran had a history 
of schizophrenia, but such records do not suggest such 
condition played a role in death.  The death certificate, 
signed by Dr. Cohen, lists a psychosis as a contributory 
cause of death; and in a subsequent letter Dr. Cohen opined 
that a psychosis was directly related to the veteran's death.  
Even assuming that a psychosis was a contributory cause of 
death, as stated by Dr. Cohen (even though the terminal 
treatment records are to the contrary), the claim for service 
connection for the cause of death would only be well grounded 
if the psychosis was linked to military service.  Although in 
his statement Dr. Cohen referred to the veteran's "service 
related psychosis," he was clearly not attributing the 
veteran's psychosis to service; rather, from the context of 
the letter, the doctor was assuming (incorrectly) that the 
psychosis had been service connected and was opining that the 
psychosis contributed to death.  Some of the psychiatric 
treatment records from many years after service indicate that 
some of the veteran's psychotic delusions were in reference 
to military service, but such is not competent medical 
evidence to link the post-service psychiatric illness to 
service.  The file contains no competent medical evidence to 
link the veteran's psychosis to his service.

Statements by the appellant, her daughter, the appellant's 
representative, and the veteran's sister, to the effect that 
the veteran's psychosis was attributable to service, do not 
constitute competent medical evidence, since, as laymen, they 
have no competence to give a medical opinion on diagnosis or 
etiology of a disorder.  Grottveit v. Brown, 5 Vet.App. 91 
(1993); Dean v. Brown, 8 Vet. App. 449 (1995).

No competent medical evidence has been submitted to show that 
the reported primary and contributory causes of death 
(diabetes mellitus, gastrointestinal bleeding, metabolic 
acidosis, shock/sepsis, and psychosis) are related to 
service, as required for a well-grounded claim for service 
connection for the cause of death.  Ruiz, supra; Johnson, 
supra.

In the absence of competent medical evidence of causality, as 
discussed above, the appellant's claim for service connection 
for the cause of the veteran's death is implausible and must 
be denied as not well grounded.  38 U.S.C.A. § 5107(a).


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

